Per Curiam.

There seems to be no sufficient reason given by the appellant for disturbing the judgment appealed from. A *832reading of the documentary proofs, especially the exhibits of defendant, confirms this determination, and the oral portion of plaintiff’s evidence does not disturb it.
The cases cited quite fail in establishing the-principle contended for, that an attorney-at-law, when ordering printing in the client’s ■case, thereby makes liable the client, without special notipe or instruction; and the record before us shows that credit was given and the work was done for the attorney upon request of his ■clerk.
The rulings of the court below can be sustained on good grounds, and the judgment appealed from is, therefore, affirmed, with costs and disbursements.
Present: Eitzsimons, Ch. J.; Hascall and O’Dwyer, JJ.
Judgment affirmed, with costs.